            Case 5:20-cv-00942-XR Document 31 Filed 03/25/21 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


 PNC EQUIPMENT FINANCE, LLC,
                                                              CIVIL No. SA-20-CV-00942-XR
                                Plaintiff,

                          v.

 R.A.S.H., LLC, MARTIN JOHN PHIPPS,
 PHIPPS ANDERSON DEACON LLP,

                               Defendants.


                      PLAINTIFF’S UNOPPOSED MOTION TO
                 AMEND SCHEDULING ORDER WITHOUT PREJUDICE

       NOW COMES PNC Equipment Finance, LLC (“PNC”), by and through its undersigned

counsel, and files this Unopposed Motion to Amend Scheduling Order Without Prejudice (the

“Motion”) and would respectfully show the Court the following:

                                              I.
                                        RELEVANT FACTS

       1.      On August 11, 2020, PNC filed its Original Complaint [Doc. #1] against defendants

R.A.S.H., LLC (“RASH”), Martin John Phipps (“Phipps”), and Phipps Anderson Deacon, LLP

(“PAD,” collectively, the “Defendants”) for breach of contract, breach of guaranty, equitable

relief, and foreclosure of PNC’s security interest in the following: a 1997 GULFSTREAM

AEROSPACE (a/k/a GULFSTREAM on the International Registry drop down menu), Model

Number G-IV (a/k/a Gulfstream G-IV (GIV-SP) on the International Registry drop down menu),

Manufacturer Serial Number 1305, United States FAA Registration Number N44gv and two (2)

ROLLS ROOYCE Model Number TAY MK611-8 (a/k/a TAY611 on the International Registry

drop down menu) engines, Manufacturer Serial Numbers 16729 and 16730 (the “Engines”), and

all corresponding log books (collectively, the “Aircraft”).

PLAINTIFF’S UNOPPOSED MOTION TO AMEND SCHEDULING ORDER                                      Page 1
            Case 5:20-cv-00942-XR Document 31 Filed 03/25/21 Page 2 of 8




       2.      Following the filing of the Complaint, PNC timely filed its First Amended

Complaint on August 17, 2020 [Doc. #3] in compliance with the Court’s order concerning

jurisdiction entered on August 13, 2020 [Doc. #2]. The First Amended Complaint clarified the

PNC and Defendants have their respective principal offices or residences in different states and

therefore diversity jurisdiction exists in this matter. Additionally, the First Amended Complaint

added claims by PNC for recovery of attorneys’ fees and conversion of the Aircraft.

       3.      Defendants filed their Original Answer to PNC’s First Amended Complaint on

September 8, 2020 [Doc. #4]. As set forth in the Answer, Defendants asserted the affirmative

defense of mitigation of damages, stating “Defendants are not responsible for the amount of

damages that could have been prevented through PNC Bank’s exercise of commercially reasonable

conduct which would have substantially mitigated its damages.”

       4.      Subsequent to the filing of the First Amended Complaint, PNC was able to

repossess, secure, re-market and sell the Aircraft at a public auction. Specifically, after proper

notice of sale was served on the Defendants and other third-party entities entitled to receive notice,

the Aircraft was sold during an online public auction which began on November 12, 2020 and

closed on November 17, 2020 and produced gross sales proceeds of $2,800,000.00. PNC served

counsel for Defendants with an itemized calculation of the legal debt and expenses current as of

December 14, 2020, which showed that as of November 17, 2020, a surplus in the amount of

$495,315.59 existed.

       5.      Upon Defendants’ review of the itemized expenses incurred by PNC to secure,

market, and sell the Aircraft at a public auction, a dispute has arisen as to whether the expenses

incurred by PNC were commercially reasonable. The parties have been unable to reach an

agreement that would permit PNC to release the surplus funds since PNC continues to accrue



PLAINTIFF’S UNOPPOSED MOTION TO AMEND SCHEDULING ORDER                                          Page 2
            Case 5:20-cv-00942-XR Document 31 Filed 03/25/21 Page 3 of 8




attorneys’ fees as a result of the Defendants’ allegations that PNC failed to mitigate its damages

and/or failed to dispose of the Aircraft in a commercially reasonable manner.

       6.      PNC filed a Second Amended Complaint on December 22, 2020 [Doc. #19],

following the filing of Defendants’ Notice of Withdrawal of Opposition to Plaintiff’s Motion for

Leave to File Second Amended Complaint on December 21, 2020 [Doc. # 17]. The Second

Amended Complaint contained an additional cause of action for Declaratory Judgment under Fed.

R. Civ. P. 57 with respect to the parties’ rights and legal obligations related to the amount of the

surplus owned to RASH.

       7.      Pursuant to the Scheduling Order entered in the above-styled case [Doc. #9] (the

“Scheduling Order” on October 7, 2020, the deadline for parties to complete all discovery is March

31, 2021, and all discovery must be served sufficiently ahead of the discovery deadline to permit

the party from whom discovery is sought to respond within the time periods contemplated by the

Federal Rules of Civil Procedure. However, Defendants have failed to timely serve full responses

to Plaintiff’s First Consolidated Request for Production of Documents and Interrogatories served

on October 29, 2020 (the “First Discovery Requests”) and the Second Consolidated Request for

Production and Interrogatories served on January 18, 2021 (the “Second Discovery Requests”).

       8.      On March 17, 2021, counsel for Plaintiffs requested available dates for the

deposition of Martin John Phipps from counsel for Defendants. Despite PNC’s desire to take the

oral deposition of Mr. Phipps prior to the expiration of the discovery deadline of March 31, 2021,

counsel for Defendants has advised that Mr. Phipps will not voluntarily submit to a deposition

under any circumstances. Further, Defendants’ counsel is aware that PNC prefers to first review

responsive discovery and documents prior to taking Mr. Phipps’ deposition, but was unwilling to




PLAINTIFF’S UNOPPOSED MOTION TO AMEND SCHEDULING ORDER                                        Page 3
            Case 5:20-cv-00942-XR Document 31 Filed 03/25/21 Page 4 of 8




agree that Mr. Phipps’ deposition could be taken after PNC’s initial discovery was completed,

which is ordered to be after the March 31st discovery deadline.

       9.      On March 23, 2021, the Court heard arguments in support of PNC’s Motion to

Compel Rule 26 Initial Disclosures, Production of Documents, and Substantive Interrogatory

Responses From Defendants dated February 18, 2021 [Doc. #24]. PNC’s Motion was Granted in

Part and Denied in Part. As of the date of filing of this Motion, Defendants are in the process of

serving amended responses to First Discovery Requests and Second Discovery Requests, which

are due April 5, 2021. Such responses and production will require thorough analysis and may

require follow up discovery based on the issues in the case that will exceed the Scheduling Order’s

discovery deadline of March 31, 2021. Further, although Plaintiff unilaterally scheduled Martin

John Phipps’ deposition for March 31, 2021, it is anticipated that the deposition will be quashed,

resulting in the need for the parties to reschedule or compel Mr. Phipps’ deposition for a later date.

       10.     Defendants are unopposed to the relief sought in this Motion to extend the

discovery period by forty-five (45) days. Specifically, Abasi Major advised counsel for Plaintiff

pursuant to a phone call on March 24, 2021, that he was unopposed to extending the completion

of discovery deadline by forty-five (45) days. Accordingly, Plaintiff seeks a forty-five (45) day

extension of the deadline for filing supplemental reports required under Fed. R. Civ. P. 26(e) of

March 31, 2021, the discovery deadline of March 31, 2021, and the pre-trial and dispositive

motions deadline of April 12, 2021, pursuant to a separate amended scheduling order to be issued

by the Court. However, given the pending dispute with respect to Plaintiff’s First Consolidated

Discovery, Second Consolidated Discovery, and related issues surrounding Martin John Phipps’

oral deposition, Plaintiff reserves the right to seek any additional extension depending on when




PLAINTIFF’S UNOPPOSED MOTION TO AMEND SCHEDULING ORDER                                          Page 4
           Case 5:20-cv-00942-XR Document 31 Filed 03/25/21 Page 5 of 8




Defendants fully comply with the written discovery obligations pursuant to the Court’s Order

concerning PNC’s Motion to Compel [Doc. #24].

                                         II.
                               ARGUMENTS & AUTHORITIES

       11.     Pursuant to Federal Rule of Civil Procedure 16(b)(4), a scheduling order “may be

modified only for good cause and with the judge’s consent.” The party seeking the modification

must “show that the deadlines cannot reasonably be met despite the diligence of the party needing

the extension.” Marathon Financial Ins., Inc., RRG v. Ford Motor Co., 591 F.3d 458, 470 (5th

Cir. 2009). A court considers four factors when deciding whether to modify a scheduling order:

“(1) the explanation for failure to timely [meet the deadlines]; (2) the importance of the [request

to modify the deadlines]; (3) potential prejudice in allowing the [modification to the deadline]; and

(4) the availability of a continuance to cure such prejudice.” S&W Enterprises, L.L.C. v.

SouthTrust Bank of Alabama, NA, 315 F.3d 533, 536 (5th Cir. 2003). A trial court has “broad

discretion to preserve the integrity and purpose of the pretrial order, which, toward the end of court

efficiency, is to expedite pretrial procedure.” Id. at 535 (citations omitted).

   A. Amending The Scheduling Order Will Facilitate All Parties In Meeting Remaining
      Deadlines

       12.     Plaintiff files this Motion in advance of the March 31, 2021 discovery deadline.

Therefore, this Motion is timely filed for consideration prior to the expiration of the deadlines.

Written discovery is not yet complete, and Plaintiff currently has responses to Rule 26(a) initial

disclosures, and the First Discovery Requests, the Second Discovery Requests, and the Third

Discovery Requests, still pending.

       13.     Further, Plaintiff has sought to depose Defendant Phipps. Plaintiff prefer to

complete written discovery as to Defendant Phipps prior to taking the deposition. Even after the

Court’s partial granting of Plaintiff’s Motion to Compel, the parties will be unable to accomplish

PLAINTIFF’S UNOPPOSED MOTION TO AMEND SCHEDULING ORDER                                          Page 5
           Case 5:20-cv-00942-XR Document 31 Filed 03/25/21 Page 6 of 8




all remaining written discovery before March 31st in addition to scheduling and completing

depositions. Plaintiff believes that extending the current deadline by approximately forty-five (45)

days should be sufficient to allow for the parties to complete both written discovery and oral

depositions.

   B. Importance of Request to Modify Deadlines

       14.     Granting an additional forty-five (45) days for the parties to conduct written

discovery and complete depositions will provide Plaintiff with a full and fair opportunity to fully

investigate their claims for declaratory judgment, breach of contract, breach of guaranty, equitable

relief, foreclosure of PNC’s security interest, and attorney fees. Plaintiff has not yet obtained all

relevant documents that are both necessary and critical to Plaintiff’s presentation of its case.

Modifying the deadlines in the Scheduling Order as requested herein would assist in an orderly

administration of this case and allow the parties to better prepare for trial.

   C. Modifying Deadlines Will Not Result In Prejudice

       15.     There are no reasons such as undue delay, bad faith, dilatory motive on the part of

the Plaintiff, or undue prejudice to permit the requested amendment of the Scheduling Order. See,

e.g., Carson v. Polley, 689 F.2d 562, 584 (5th Cir. 1982). Moreover, this Motion is unopposed by

all defendants in this matter, and none have expressed any concern that modifying the deadlines

in the Scheduling Order will lead to prejudice or hardship.

                                     III.
                        CONCLUSION AND REQUEST FOR RELIEF

       For the reasons stated above, Plaintiff respectfully requests the Court grant Plaintiff’s

Motion without prejudice and extend all remaining deadlines with respect to filing supplemental

reports as required under Fed. R. Civ. P. 26(e) , the discovery deadline, and the pre-trial and

dispositive motions deadline as set forth in the Scheduling Order by approximately forty-five (45)


PLAINTIFF’S UNOPPOSED MOTION TO AMEND SCHEDULING ORDER                                         Page 6
          Case 5:20-cv-00942-XR Document 31 Filed 03/25/21 Page 7 of 8




days, and issue a new scheduling order consistent with the relief sought herein, along with all other

and additional relief to which Plaintiff may justly be entitled.




                                                 Respectfully Submitted,

                                                 PADFIELD & STOUT, LLP
                                                 420 Throckmorton, Suite 1210
                                                 Fort Worth, Texas 76102
                                                 Phone: (817) 338-1616
                                                 Fax: (817) 338-1610



                                                 By: /s/ Christopher V. Arisco
                                                 Mark W. Stout
                                                 State Bar I.D. # 24008096
                                                 mstout@padfieldstout.com
                                                 Christopher V. Arisco
                                                 State Bar I.D. # 24064830
                                                 carisco@padfieldstout.com

                                                 Attorneys for PNC Equipment Finance, LLC


                                 CERTIFICATE OF SERVICE

       This is to certify that on March 25, 2021, a true and correct copy of the foregoing has been
forwarded to the Defendants, by and through their counsel of record, Abasi Major, 102 9th Street,
San Antonio, Texas 78215, via e-mail at amajor@phippsmayes.com.



                                                   /s/ Christopher V. Arisco
                                                   Christopher V. Arisco




PLAINTIFF’S UNOPPOSED MOTION TO AMEND SCHEDULING ORDER                                         Page 7
          Case 5:20-cv-00942-XR Document 31 Filed 03/25/21 Page 8 of 8




                             CERTIFICATE OF CONFERENCE


        This is to certify that on March 24, 2021, I spoke with counsel for Defendants, Abasi Major,
to discuss the relief requested in this motion. Mr. Major advised he was unopposed to extending
the March 31st, 2021, discovery deadline by forty-five (45) days.



                                                 /s/ Christopher V. Arisco
                                                 Christopher V. Arisco




PLAINTIFF’S UNOPPOSED MOTION TO AMEND SCHEDULING ORDER                                        Page 8
